 


113 HR 2074 IH: Transparency for Lethal Control Act
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2074 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mrs. Davis of California (for herself, Mr. DeFazio, Mr. Moran, and Mr. Campbell) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To direct the Secretary of Agriculture, acting through the Animal and Plant Health Inspection Service, to submit to Congress, and make available to the public on the Internet, a report on the animals killed under the Wildlife Services program of the Animal and Plant Health Inspection Service. 
 
 
1.Short titleThis Act may be cited as the Transparency for Lethal Control Act. 
2.Report on animals killed under Wildlife Services program of the Animal and Plant Health Inspection ServiceNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Agriculture, acting through the Animal and Plant Health Inspection Service, shall submit to Congress, and make available to the public on the Internet, a report on the animals killed under the wildlife services program under section 1 of the Act of March 2, 1931 (7 U.S.C. 426; 46 Stat. 1468) or by a State or local entity acting in cooperation with or on behalf of the wildlife services program during the preceding calendar year, including— 
(1)the number of such animals killed, listed by State, county (or other similar political subdivision of a State), and municipality; 
(2)the species name for such animals; 
(3)the method used to kill such animals; and 
(4)the reasons that the Secretary determined that— 
(A)the species of such animals were injurious; and 
(B)killing such animals was necessary. 
 
